Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Boger on 2/24/22.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“An implant alignment and resection guide system, comprising: a target base configured to couple to the exterior of a patient in a first location that is in substantial alignment with an alignment axis associated with an anatomical structure of interest of a patient; a target member configured to couple to the target member, comprising a visual indication of the location of the alignment axis; a laser device configured to project a laser light; and an implant guide configured to couple to the patient proximate to the anatomical structure of interest and couple with the laser device, wherein the implant guide comprises a resection guide configured to resect at least one portion of the anatomical structure of interest, wherein the implant guide is configured such that when the laser line is substantially aligned with the visual indication of the target member, resection of the anatomical structure of interest via the resection guide facilities 
B.	claims 10-11, 26-40 are cancelled.
E.	claims 12, 13, 17-20 are amended to depend from claim 1
The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was van der Walt et al. (US. 20170238946), wherein van der Walt discloses the claimed invention except that the implant guide comprises a guide block that comprises a slot and the resection guide, the resection guide comprising at least one resection guide aperture configured to resect a portion of the anatomical structure of interest, wherein the laser device comprises a tang configured to removably mate within the slot of the guide block to removably couple the laser device and the guide block together, therefore the present invention is allowable over the prior art of  van der Walt.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775